DETAILED ACTION
Claims 1-20 are pending and have been examined.
This application is a Continuation of 16/925,228, now US 11,223,526.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 and 10-18 of U.S. Patent No. 11,223,526. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the instant application’s claims as shown below.

As to Claim 1, US 11,223,526 anticipates a computer-implemented method comprising: 
identifying a run trigger between a first node and a second node, the first node maintaining configuration for a first portion of a cloud computing infrastructure associated with executing a first portion of a cloud-based application on the cloud computing infrastructure, the second node maintaining configuration for a second portion of the cloud computing infrastructure associated with executing a second portion of the cloud-based application on the cloud computing infrastructure, the run trigger initiating in response to an action at the first node and comprising a source identifier and a destination identifier, wherein the source identifier is an identifier of the first node and the destination identifier is an identifier of the second node (Claim 1, limitation 1); 
planning a first run on the first node, the first run including a first process executed on the first portion of the cloud computing infrastructure with data at least temporarily stored on the first node and associated with the source identifier, wherein the first run comprises the action (Claim 1, limitations 3 and 6); 
queuing a second run on the second node based on the run trigger, the second run including a second process executed on the second portion of the cloud computing infrastructure with data received and at least temporarily stored by the second node and associated with the source identifier (Claim 1, limitation 2); and 
executing the first run on the first node, wherein the first run causes the cloud computing infrastructure to modify one or more infrastructure resources associated with the first portion of the cloud computing infrastructure, the first run generating a state file that is an input to the second run, the state file listing the one or more infrastructure resources in use after the first run (Claim 1, last limitation).
As to Claim 2, US 11,223,526 anticipates the method of claim 1, further comprising: 
planning the second run on the second node (Claim 1, limitation 3); and 
executing the second run on the second node, wherein the second run causes the cloud computing infrastructure to modify one or more infrastructure resources associated with the second portion of the cloud computing infrastructure (Claim 1, limitation 4).
As to Claim 3, US 11,223,526 anticipates the method of claim 1, 
wherein the first node is a workspace, and the process is a second process (Claim 1, limitation 5).

As to Claim 4, US 11,223,526 anticipates the method of claim 1, wherein the first node is a module, and wherein the method further comprises: 
before identifying the run trigger, modifying the first node in a module registry, the module registry comprising a database of a plurality of modules, wherein the modification comprises the action (Claim 2, limitation 1).

As to Claim 5, US 11,223,526 anticipates the method of claim 1, wherein before identifying the run trigger, the method further comprises: 
creating the run trigger between the first node and the second node (Claim 3, limitation 1).

As to Claim 6, US 11,223,526 anticipates the method of claim 5, wherein creating the run trigger further comprises: 
determining that the run trigger does not form a loop (Claim 4, limitation 1).

As to Claim 7, US 11,223,526 anticipates the method of claim 6, wherein determining that the run trigger does not form a loop comprises: 
identifying one or more descendants of the second node, wherein each descendant of the one or more descendants is a node connected by a subsequent run trigger to the second node or a descendant of the second node (Claim 5, limitation 1); and 
determining that the identifiers of the one or more descendants of the second node do not include the identifier of the first node (Claim 5, limitation 2).

As to Claim 8, US 11,223,526 anticipates the method of claim 2, wherein executing the second run on the second node further comprises: 
identifying one or more additional runs on the second node, each of the one or more additional runs being associated with an additional run source identifier (Claim 6, limitation 1); 
comparing the run source identifier of the run to the additional run source identifiers (Claim 6, limitation 2); and 
aborting the run if the run source identifier matches at least one of the additional run source identifiers (Claim 6, limitation 3).

As to Claim 9, US 11,223,526 anticipates the method of claim 1, wherein identifying the run trigger comprises: 
querying a run trigger database with the source identifier (Claim 7, limitation 1); and 
receiving the destination identifier from the run trigger database (Claim 7, limitation 2).

As to Claim 10, US 11,223,526 anticipates the method of claim 1, 
wherein the second node is a workspace (Claim 8, limitation 1).

As to Claim 11, US 11,223,526 anticipates a system comprising: 
at least one data processor (Claim 10, limitation 1); and 
at least one memory storing instructions which, when executed by the at least one data processor (Claim 10, limitation 2), result in operations comprising: 
identifying a run trigger between a first node and a second node, the first node maintaining configuration for a first portion of a cloud computing infrastructure associated with executing a first portion of a cloud-based application on the cloud computing infrastructure, the second node maintaining configuration for a second portion of the cloud computing infrastructure associated with executing a second portion of the cloud-based application on the cloud computing infrastructure, the run trigger initiating in response to an action at the first node and comprising a source identifier and a destination identifier, wherein the source identifier is an identifier of the first node and the destination identifier is an identifier of the second node (Claim 10, limitation 3); 
planning a first run on the first node, the first run including a first process executed on the first portion of the cloud computing infrastructure with data at least temporarily stored on the first node and associated with the source identifier, wherein the first run comprises the action (Claim 10, limitation 8); 
queuing a second run on the second node based on the run trigger, the second run including a second process executed on the second portion of the cloud computing infrastructure with data received and at least temporarily stored by the second node and associated with the source identifier (Claim 10, limitation 4); and 
executing the first run on the first node, wherein the first run causes the cloud computing infrastructure to modify one or more infrastructure resources associated with the first portion of the cloud computing infrastructure, the first run generating a state file that is an input to the second run, the state file listing the one or more infrastructure resources in use after the first run (Claim 10, limitation 7).
As to Claim 12, US 11,223,526 anticipates the system of claim 11, wherein the operations further comprise: 
planning the second run on the second node (Claim 10, limitation 5); and 
executing the second run on the second node, wherein the second run causes the cloud computing infrastructure to modify one or more infrastructure resources associated with the second portion of the cloud computing infrastructure (Claim 10, limitation 6).

As to Claim 13, US 11,223,526 anticipates the system of claim 11, wherein the first node is a module, and wherein the operations further comprise: 
before identifying the run trigger, modifying the first node in a module registry, the module registry comprising a database of a plurality of modules, wherein the modification comprises the action (Claim 11, limitation 1).

As to Claim 14, US 11,223,526 anticipates the system of claim 11, wherein before identifying the run trigger, the operations further comprise: 
creating the run trigger between the first node and the second node (Claim 12, limitation 1).

As to Claim 15, US 11,223,526 anticipates the system of claim 14, wherein creating the run trigger further comprises: 
determining that the run trigger does not form a loop (Claim 13, limitation 1).

As to Claim 16, US 11,223,526 anticipates the system of claim 15, wherein determining that the run trigger does not form a loop comprises: 
identifying one or more descendants of the second node, wherein each descendant of the one or more descendants is a node connected by a subsequent run trigger to the second node or a descendant of the second node (Claim 14, limitation 1); and 
determining that the identifiers of the one or more descendants of the second node do not include the identifier of the first node (Claim 14, limitation 2).

As to Claim 17, US 11,223,526 anticipates the system of claim 11, wherein executing the run on the second node further comprises: 
identifying one or more additional runs on the second node, each of the one or more additional runs associated with an additional run source identifier (Claim 15, limitation 1); 
comparing the run source identifier of the run to the additional run source identifiers (Claim 15, limitation 2); and 
aborting the run if the run source identifier matches at least one of the additional run source identifiers (Claim 15, limitation 3).

As to Claim 18, US 11,223,526 anticipates the system of claim 11, wherein identifying the run trigger comprises: 
querying a run trigger database with the source identifier (Claim 16, limitation 1); and 
receiving the destination identifier from the run trigger database (Claim 16, limitation 2).

As to Claim 19, US 11,223,526 anticipates the system of claim 11, 
wherein the second node is a workspace (Claim 17, limitation 1).

As to Claim 20, US 11,223,526 anticipates a non-transitory computer-readable storage medium storing instructions (Claim 18, preamble), which when executed by at least one data processor, result in operations comprising: 
identifying a run trigger between a first node and a second node, the first node maintaining configuration for a first portion of a cloud computing infrastructure associated with executing a first portion of a cloud-based application on the cloud computing infrastructure, the second node maintaining configuration for a second portion of the cloud computing infrastructure associated with executing a second portion of the cloud-based application on the cloud computing infrastructure, the run trigger initiating in response to an action at the first node and comprising a source identifier and a destination identifier, wherein the source identifier is an identifier of the first node and the destination identifier is an identifier of the second node (Claim 18, limitation 1); 
planning a first run on the first node, the first run including a first process executed on the first portion of the cloud computing infrastructure with data at least temporarily stored on the first node and associated with the source identifier, wherein the first run comprises the action (Claim 18, limitation 3 and Claim 1, limitation 6); 
queuing a second run on the second node based on the run trigger, the second run including a second process executed on the second portion of the cloud computing infrastructure with data received and at least temporarily stored by the second node and associated with the source identifier (Claim 18, limitation 2); and 
executing the first run on the first node, wherein the first run causes the cloud computing infrastructure to modify one or more infrastructure resources associated with the first portion of the cloud computing infrastructure, the first run generating a state file that is an input to the second run, the state file listing the one or more infrastructure resources in use after the first run (Claim 1, last limitation).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444